EX-10.1 EMPLOYMENT AGREEMENT THIS AGREEMENT made as of January 1, 2010. BETWEEN: Emeritus Corporation, a corporation duly incorporated under the laws of the State of Washington; (“Emeritus") AND: Raymond R. Brandstrom, Jr., an individual, (the "Executive") WHEREAS: Executive has been employed by Emeritus most recently as Executive Vice President of Finance and Chief Financial Officer; WHEREAS:Executive will resign his current position; WHEREAS:Executive and Emeritus wish to formally record the terms and conditions upon which the Executive will remain employed by Emeritus, and each of Emeritus and the Executive have agreed to the terms and conditions set forth in this Agreement, as evidenced by their execution hereof. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE1 CONTRACT FOR SERVICES 1.1 Engagement of Executive.Subject to earlier termination ofEmployment as hereinafter provided, Emeritus hereby agrees to employ the Executive as Vice Chairman of the Board and as a Director in accordance with the terms and provisions hereof. The Executive shall perform his duties hereunder in Seattle, Washington, at Emeritus’s corporate headquarters. However, Executive acknowledges and agrees that the performance of his duties hereunder may require significant domestic and some international travel.Notwithstanding the foregoing, Executive shall not serve as or be considered an Officer of Emeritus during the term of this Agreement. 1.2 Term.Unless terminated earlier in accordance with the provisions hereof, the term of employment under this Agreement shall commence on January 1, 2010 (the "Effective Date") and shall continue until December 31, 2014, unless terminated by either party as provided herein (the "Term"). 1.3 Duties.During the Term of this agreement and unless and until otherwise agreed the Executive shall be considered employed on a full time basis and shall devote as much time and attention to the duties reasonably requested by Emeritus, as he and Emeritus reasonably determine appropriate. The Executive agrees and undertakes to inform the board of directors of Emeritus, (the “Board”) immediately after becoming aware of any matter that may in any way raise a conflict of interest between the Executive and Emeritus.The services hereunder shall be provided on the basis of the following terms and conditions and as set forth in Emeritus’s By-Laws, which are incorporated here by reference: ARTICLE2 COMPENSATION 2.1 Compensation. (a) As compensation for services rendered by the Executive during the Term, the Executive shall be paid an annualized salary (the "Salary") according to the following schedule: From
